Appellant has filed a motion for rehearing in which he discusses the two bills that were treated in the original opinion. In the view of the writer, the original opinion properly disposes of such bills and it is not considered necessary to further treat them. However, it further appears that the things complained of do not relate to the controlling issue in the case. Regardless of what happened between appellant and his wife or between the wife and the deceased, if the jury had believed his story of self-defense, as submitted, they would have acquitted him. There can be no complaint that the issue of self-defense was not properly submitted under the evidence.
In rather an appealing way it is presented that appellant was convicted not because of the offense charged in the indictment in the case, but because of his early criminal record. This is a matter which only the jury could understand and conclude. It went to his credibility as a witness. If properly placed before them it would then present no question of law for this court.
We agree with the sentiment expressed in the argument that one should be permitted to reform, but we know of no reason for relaxing the rule in his favor and giving him a trial different to one who had never had occasion to reform.
We have carefully reviewed the record and the argument presented and believe that the original opinion fairly states and discusses the questions presented and that a correct conclusion was reached.
The motion for rehearing is overruled. *Page 412